DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 10/07/2019. It is noted, however, that applicant has not filed a certified copy of the DE102019215336 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 10/6/20.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011147550 (hereinafter, WO’550).
As to Claim 1:
	WO’550 discloses a temperature control device for controlling a temperature of an electric device (1, Fig. 14), comprising:
at least one fluid channel (46, distribution channel, Fig. 2-3) through which a temperature control fluid (see “… cooling element… liquid…” Pg. 4) is flowable, the at least one fluid channel (46, distribution channel, Fig. 2-3) delimited at least partially by at least one volume-variable casing (Foil layer structures… foil-like structure… foil layers… Pg 3, 4) of a flexible material, 
at least one fastening device (42, 44) surrounding fluid chamber (42, 46, 48) through which the temperature control fluid is flowable (49 flow direction…); and 
wherein the at least one casing (42, 46, 48) is coupled to the at least one fastening device such that the fluid chamber is in fluid communication with the at least one fluid channel (46, distribution channel, Fig. 2-3).  

    PNG
    media_image1.png
    1051
    969
    media_image1.png
    Greyscale

As to Claim 2:
	WO’550 discloses the at least one fastening device (42, 44) includes two fastening devices (42, 44), between which the at least one casing (42, 46, 48) is arranged such that a first fastening device of the two fastening devices forms a temperature control fluid inlet (42, 58) and a second fastening device of the two fastening devices forms a temperature control fluid outlet (44, 60) for the temperature control fluid (see “… cooling element… liquid…” Pg 4) directable through the at least one fluid channel (46, distribution channel, Fig. 2-3).  
As to Claim 3:
	WO’550 discloses  the at least one fastening device is configured as a fastening strip (52), along a longitudinal direction (H-direction, Fig. 3) of which the at least one casing (42, 46, 48) is coupled.  
As to Claim 4:
	WO’550 discloses the at least one fastening device includes at least two fastening devices (42, 44), configured as fastening strips (52); and 
the at least two fastening devices (42, 44) are arranged adjacent to one another and define an intermediate space (10, See Fig. 14; the space is in between two cooling elements 40) configured to receive the electric device (10) which is to be temperature-controlled ( Page 9).  
As to Claim 5:
	WO’550 discloses the at least one fastening device (42, 44) includes a connecting piece for formation of at least one of a temperature control fluid inlet (42, 58) and a temperature control fluid outlet (44, 60, Fig. 3, 14).  
As to Claim 6:
	WO’550 discloses the at least one fastening device (42, 44) is structured as a hood (52, Fig. 3).
As to Claim 7:
	WO’550 discloses the at least one fastening device (42, 44) is configured as a fastening frame (52), the fastening frame (52) surrounds a through-opening (see Fig. 3, 8) in a circumferential manner; and the through-opening (Fig. 3, 8) is closed on both sides by the at least one casing (42, 46, 48).  
As to Claim 8:
	WO’550 discloses the at least one fastening device (42, 44) is configured as a fastening strip (52) through which the temperature control fluid (see “… coolant… fluid… water…” [0031]) is flowable; a fastening frame (52) is arranged on the fastening strip and together with the at least one casing (42, 46, 48), delimits the at least one fluid channel (46, distribution channel, Fig. 2-3).
As to Claim 9:
	WO’550 discloses the fastening frame (52) is configured to not be able to be flowed through by the temperature control fluid (see “… coolant… fluid… water…” [0031]).
As to Claim 10:
	WO’550 discloses a flow-guiding element (72a, 72b, 72c, interconnected, Pg. 8) is arranged on the fastening strip (52) and projects into the at least one fluid channel (46, distribution channel, Fig. 2-3).  
As to Claim 12:
	WO’550 discloses the at least one casing (42, 46, 48) is coupled circumferentially on the fastening frame (52, Fig. 3, 8).
As to Claim 13:
	WO’550 discloses the at least one casing (42, 46, 48) is configured as at least one of a bag and a cushion (Foil layer structures… foil-like structure… foil layers… Pg 3, 4, Fig. 5, 9).  
As to Claim 14:
	WO’550 discloses the at least one casing (42, 46, 48, Fig. 5, 9)  is configured such that a volume delimited by the at least one casing (42, 46, 48, Fig. 5, 9) and forming the at least one fluid channel (46, distribution channel, Fig. 2-3) is greater when the temperature control fluid (see “… coolant… fluid… water…” [0031])  is flowing through the at least one fluid channel than when the temperature control fluid (see “… coolant… fluid… water…” [0031]) is not flowing through the at least one fluid channel (46, distribution channel, Fig. 2-3).  
As to Claim 15:
	WO’550 discloses the at least one casing (42, 46, 48, Fig. 5, 9)  is configured such that a volume delimited by the at least one casing (42, 46, 48, Fig. 5, 9) and forming the at least one fluid channel (46, distribution channel, Fig. 2-3) is greater when the temperature control fluid (F) is flowing through the at least one fluid channel than when the temperature control fluid (see “… coolant… fluid… water…” [0031]) is not flowing through the at least one fluid channel (46, distribution channel, Fig. 2-3).  
As to Claim 16:
	WO’550 discloses a battery arrangement (Fig. 14, battery cell assembly, pg. 5), comprising: at least one battery, having a battery housing a temperature control device (battery cells , 10), including: 
at least one fluid channel (46, distribution channel, Fig. 2-3) through which a temperature control fluid (see “… cooling element… liquid…” Pg. 4) is flowable, the at least one fluid channel (46, distribution channel, Fig. 2-3) delimited at least partially by at least one volume-variable casing (42, 46, 48) composed of a flexible material, and 
at least one fastening device (42, 44) surrounding a fluid chamber (42, 46, 48) through which the temperature control fluid (see “… cooling element… liquid…” Pg. 4) is flowable; 
wherein the at least one casing (42, 46, 48) is coupled to the at least one fastening device (42, 44) such that the fluid chamber (42, 46, 48) is in fluid communication with the at least one fluid channel (46, distribution channel, Fig. 2-3); and 
wherein the at least one casing (42, 46, 48, Fig. 5, 9), at least when flowed through by the temperature control fluid (see “… cooling element… liquid…” Pg. 4), lies with at least one contact zone (see Fig. 14) flat against at least one housing section (52) of the battery housing (10).  
As to Claim 17:
	WO’550 discloses the at least one battery includes a plurality of batteries (12, 14); 
the at least one fastening device (42, 44) includes a plurality of fastening devices arranged to define a plurality of intermediate spaces (10, Fig. 14);    
each of the plurality of intermediate spaces (10, Fig. 14) is defined between two adjacent fastening devices (42, 44) of the plurality of fastening devices; and 
the at least one casing (42, 46, 48, Fig. 5, 9),  at least when flowed through by the temperature control fluid (see “… cooling element… liquid…” Pg. 4), is squeezed between two battery housings (10) of two batteries of the plurality of batteries, the two batteries arranged in adjacent intermediate spaces (10, Fig. 14) of the plurality of intermediate spaces.  
As to Claim 18:
	WO’550 discloses a temperature control device for controlling a temperature of an electric device (1, Fig. 14), comprising: 
at least one volume-variable casing (42, 46, 48) composed of a flexible material (Foil layer structures… foil-like structure… foil layers… Pg 3, 4); the at least one volume-variable casing (42, 46, 48)  at least partially delimiting a fluid channel (46, distribution channel, Fig. 2-3) through which a temperature control fluid (see “… cooling element… liquid…” Pg. 4) is flowable, the at least one fluid channel (46, distribution channel, Fig. 2-3) having a variable volume; a plurality of fasteners (42, 44) defining a plurality of non-volume-variable fluid chambers (5) through which the temperature control fluid (F) is flowable, each fastener of the plurality of fasteners defining a fluid chamber (42, 46, 48)  of the plurality of fluid chambers; the plurality of fasteners (42, 44) arranged in contact with one another; and wherein the at least one casing (42, 46, 48) is disposed between and coupled to the plurality of fasteners (42, 44) such that the at least one fluid channel (46, distribution channel, Fig. 2-3)  is in fluid communication with the plurality of fluid chambers  (42, 46, 48).
As to Claim 20:
	WO’550 discloses the at least one casing (42, 46, 48) is coupled to and completely surrounds the fastening frame (52) circumferentially.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO’550, as applied to claims 1 and 10 above, and further in view of WO 2014087234 (hereinafter, WO’234).
In view of WO 2014087234.
	WO’550 discloses a flow-guiding element (72a, 72b, 72c, interconnected, Pg. 8) is arranged on the fastening strip (52) and projects into the at least one fluid channel (46, distribution channel, Fig. 2-3), but does not disclose a T-shaped guide.
	In the same field of endeavor, WO’234 also discloses a battery stack 1 having partition members 30 with coolant flowing through them ([0035, 0036], Fig. 1) similar to that of WO’550.  Furthermore, WO’234 discloses the guide within the partition member can have a T-shaped guide with a top shank and a foot shank as shown in Figure 7 [0043], which can further improve the distribution of the coolant throughout the battery system.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate a T-shaped guide to the separator of WO’550 as taught by WO’234 as to improve the distribution of the coolant throughout the battery system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723